                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-04065 PA (JPRx)                                         Date     May 21, 2021
 Title             Kyle Bratschie v. Travelers Property Casualty Company of America



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
            K. Sali-Suleyman                               Not Reported                            N/A
                 Deputy Clerk                             Court Reporter                         Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Travelers Property Casualty
Company of America (“Defendant”). (Dtk. No. 1.) Defendant previously filed a Notice of Removal in
this Court on March 5, 2021. (See Kyle Bratschie v. Travelers Property Casualty Company of America,
21-02041-PA (JPRx) (C.D. Cal.) Dkt. No. 1.) In the March 5, 2021 Notice of Removal, Defendant
stated Defendant was “informed and believes Plaintiff is . . . a citizen of the United States and a citizen
of either the State of California or South Carolina.” (Id.). On March 12, 2021, the Court found
Defendant had failed to affirmatively allege Plaintiff’s citizenship as required to show that this Court has
diversity jurisdiction over this action, and remanded the case back Los Angeles Superior Court. (Dkt.
No. 7.) On April 8, 2021, Defendant filed a Notice of Appeal of the Court’s remand order. (Dkt. No. 9.)

        On May 14, 2021, Defendant filed the current Notice of Removal. After taking Plaintiff’s
deposition and doing the work necessary to determine Plaintiff’s actual citizenship, Defendant now
alleges not that Plaintiff is a citizen of either California or South Carolina, but that Plaintiff is actually a
citizen of North Carolina.

        “Once a notice of appeal is filed, the district court is divested of jurisdiction over the matters
being appealed.” Natural Resources Defense Council, Inc. v. Southwest Marine Inc., 242 F.3d 1163,
1166 (9th Cir. 2001). The purpose of this rule is to “promote judicial economy and avoid the confusion
that would ensue from having the same issue before two courts simultaneously.” Id. Thus, the Court
orders Defendant to show cause, in writing, no later than May 25, 2021, whether this Court can exercise
jurisdiction over this action when there is a pending Notice of Appeal. Dismissal of the pending Notice
of Appeal will be deemed a sufficient response to the Court’s Order to Show Cause. The failure to
timely respond to the Court’s order may result in the imposition of sanctions.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
